NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5807-17T1

OLENA YOUSHKO MORGUL,

          Plaintiff-Respondent,

v.

GENNADIY KRUGLOV,

     Defendant-Appellant.
____________________________

                    Submitted May 6, 2019 – Decided May 15, 2019

                    Before Judges Haas and Sumners.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-0291-18.

                    Laterra & Hodge, LLC, attorneys for appellant
                    (Matthew N. Tsocanos, of counsel and on the briefs).

                    Errico Law Group, LLC, attorneys for respondent
                    (Alexandra Errico, of counsel and on the brief).

PER CURIAM
      Defendant appeals from the Family Part's March 16, 2018 order modifying

a child support order issued in the state of New York, and also requiring him to

pay arrears that were allegedly incurred pursuant to other, temporary orders

entered in that state. Defendant also challenges the court's July 27, 2018 order

denying his motion for reconsideration of the March 16 order.

      On appeal, defendant contends that the court failed to consider and apply

the standards set forth in the Uniform Interstate Family Support Act (UIFSA or

the Act), N.J.S.A. 2A:4-30.124 to -30.201 before registering and modifying the

New York order in New Jersey, and should have conducted a plenary hearing to

resolve the sharply conflicting factual issues presented by the parties. We agree

with defendant's contentions. Because the court did not correctly apply UIFSA

in its consideration of this matter, we reverse the March 16 and July 27 orders,

and remand for further proceedings.

      By way of background, "UIFSA is a model act adopted by the National

Conference of Commissioners on Uniform State Laws[,]" and then later by New

Jersey and every other state and territory in the United States. Marshak v.

Weser, 390 N.J. Super. 387, 390 (App. Div. 2007). The purpose of UIFSA is to

"advance[] 'unity and structure in each state's approach to the modification and

enforcement of child support orders.'" Lall v. Shivani, 448 N.J. Super. 38, 45


                                                                         A-5807-17T1
                                       2
(App. Div. 2016) (quoting Sharp v. Sharp, 336 N.J. Super. 492, 503 (App. Div.

2001)).   "[UIFSA] resolves potential jurisdictional conflicts regarding the

enforcement of child support orders across state lines by designating one order

as the controlling child support order and provides for interstate jurisdiction t o

modify child support orders when parents and the children do not reside in the

same state." Ibid.

      Under UIFSA,

            [c]ritical to the jurisdictional uniformity intended under
            the Act's interstate system of modifying and enforcing
            child support orders is identification of the controlling
            child support order and the tribunal authorized to
            exercise "controlling exclusive jurisdiction." N.J.S.A.
            2A:4-30.133. In short, a court that enters an order
            establishing child support retains continuing exclusive
            jurisdiction to modify the order, and that court's orders
            remain the controlling child support orders for purposes
            of enforcement, until continuing exclusive jurisdiction
            is conferred on another state's tribunal by operation of
            the Act.

            [Id. at 46.]

      In many cases, the first step in a UIFSA matter is for one party to "register"

an out-of-state child support order in the current home state of the child for

enforcement purposes. N.J.S.A. 2A:4-30.168. A party begins the registration

process in New Jersey by filing a request to register the out-of-state order with

our Family Part. N.J.S.A. 2A:4-30.169. Registration is effective upon filing the

                                                                            A-5807-17T1
                                         3
order in New Jersey. N.J.S.A. 2A:4-30.170. However, "the law of the issuing

state[,]" rather than the law of New Jersey, continues to govern "the nature,

extent, amount, and duration of current payments under a registered support

order" so long as the out-of-state order remains the controlling order. N.J.S.A.

2A:4-30.171(a)(1) and (d). In addition, the other state's law concerning "the

computation and payment of arrearages" also continues to control the dispute.

N.J.S.A. 2A:4-30.171(a)(2).

      After the order is registered, the Family Part is required to send "notice of

registration of [the] order" to the "non[-]registering party." N.J.S.A. 2A:4-

30.172(a).   That party may then challenge the registration by requesting a

hearing for this purpose. N.J.S.A. 2A:4-30.172(a), -30.173.

      Notably, while the Family Part "shall recognize and enforce" the

registered order, the court "may not modify[] a registered support order if the

issuing tribunal had jurisdiction[,]" unless permitted to do so under other

provisions of the Act. N.J.S.A. 2A:4-30.170(c) (emphasis added). With regard

to modification or enforcement of another state's support order, nothing in

UIFSA grants New Jersey automatic jurisdiction over the non-registering party.

Instead, the registering party must, among other things not relevant to the

present controversy, demonstrate that the other party has been personally served


                                                                           A-5807-17T1
                                        4
in New Jersey with a summons or notice of the proposed action; submitted to

New Jersey's jurisdiction by consent; resides with the child in this state; or that

"there is any other basis consistent with the constitutions of this State and the

United States for the exercise of personal jurisdiction."           N.J.S.A. 2A:4-

30.129(a).

      Before modifying any child support order, the New Jersey Family Part

must also determine what order is the "controlling" one. Usually, the state that

issues the order "has and shall exercise controlling, exclusive jurisdiction to

modify its child support order if the order is the controlling order and . . . at the

time of the filing of" the modification request, that state "is the residence of the

obligor, the individual obligee, or the child for whose benefit the support order

is issued[.]" N.J.S.A. 2A:4-30.133(a)(1). Thus, so long as one of the parties, or

their child, continues to live in the issuing state, that state, rather than New

Jersey, is the only jurisdiction that may modify the order.

      There are exceptions to this rule. For example, New Jersey may modify

the order if neither party or the child lives in the issuing state; the party seeking

the modification is not a resident of New Jersey; and the party opposing the

modification "is subject to the personal jurisdiction" of the Family Part.

N.J.S.A. 2A:4-30.178(a)(1). Additionally, New Jersey may modify the order if


                                                                             A-5807-17T1
                                         5
all parties consent in writing, allowing the Family Part to exercise jurisdiction.

N.J.S.A. 2A:4-30.178(a)(2).

      If New Jersey is able to assume jurisdiction to modify an out-of-state

support order, the Family Part's order will become the controlling order, and

New Jersey will then assume continuing, exclusive jurisdiction to address the

parties' child support disputes from the prior state. N.J.S.A. 2A:4-30.178(e).

      Unfortunately, the Family Part in this case did not address any of these

UIFSA provisions in determining to modify a child support order entered in the

state of New York.     We will now summarize the sequence of events that

occurred, together with the instances in which the court mistakenly processed

the matter by failing to apply UIFSA after plaintiff and the parties' child moved

to New Jersey.

      The parties were married in New York in April 2004. They have one

child, born in December 2006.

      In 2008, the parties separated.       That same year, they entered into a

Stipulation of Settlement, which was incorporated into an October 17, 2008

Final Judgment of Divorce (FJOD) in New York. Under the FJOD, the parties

agreed to share equal parenting time with their child. As a result, they further




                                                                          A-5807-17T1
                                        6
agreed that "neither party will pay support for the [c]hild, but rather both parties

will share the expenses as contemplated by the prior Custody Order."

      In spite of this agreement, however, the parties engaged in litigation

concerning child support in the New York courts for six of the next nine years.

On August 9, 2011, plaintiff filed a petition to modify child support in Kings

County Family Court, New York (the New York court). On January 19, 2012,

the New York court issued a temporary support order, requiring defendant to

pay plaintiff $258 in biweekly child support pending a final hearing. Plaint iff

later failed to appear at a hearing, and the New York court dismissed her petition

for child support without prejudice on August 17, 2012, and reinstated the prior

provision of the FJOD stating that neither party had a child support obligation.

      About a month later, plaintiff filed a petition with the New York court to

reinstate her request for child support. This petition was granted on October 2,

2012, and defendant was directed to pay plaintiff $258 in biweekly child

support, again pending a final hearing.

      On August 22, 2013, the New York court reduced defendant's biweekly

child support obligation to $157. However, plaintiff's petition was dismissed

without prejudice on August 8, 2016, after she again failed to appear at a




                                                                            A-5807-17T1
                                          7
hearing.   The dismissal order also vacated defendant's support obligation

retroactive to August 21, 2013.

      By this time, plaintiff and the parties' child had moved to New Jersey. 1 In

September 2016, plaintiff filed another request with the New York court to

reinstate her child support petition, which that court granted in a July 13, 2017

order. Unlike the prior orders, this one did not require defendant to pay any

child support and, instead, directed the parties to exchange financial

information.   By filing this petition in New York, plaintiff complied with

UIFSA, because the parties' FJOD remained the controlling order and defendant

continued to live in that state.

      On July 6, 2017, however, plaintiff filed a complaint to register the FJOD

in the New Jersey Family Part under N.J.S.A. 2A:4-30.169. In the parties'

subsequent litigation in this state, defendant alleged that he was never served

with any notice concerning this registration and, therefore, was not able to file

a timely request for a hearing to contest it. No proof of service was provided by

either the Family Part or plaintiff indicating that defendant received notice of

the registration as required by N.J.S.A. 2A:4-30.172(a).       In its subsequent



1
 This move, which was accomplished without seeking approval from the New
York court, occurred on April 29, 2016.
                                                                          A-5807-17T1
                                        8
decisions at issue in this appeal, the Family Part did not conduct a plenary

hearing to address these factual issues surrounding the registration.

      In addition, plaintiff's attorney incorrectly certified in the July 2017

complaint "that the matter in controversy [was] not the subject of any other

action pending in any court[,] . . . [and] that no other action or arbitration

proceeding is contemplated[.]" At that time, however, there was a child support

matter pending in the New York court, which may have provided grounds to

prevent the matter from being registered in New Jersey. However, the Family

Part also did not directly address this issue in its subsequent decisions.

      The Family Part registered the New York FJOD in New Jersey on August

18, 2017. That same month, plaintiff's New York attorney asked the New York

court to withdraw her petition for child support. On August 16, 2017, the New

York court dismissed plaintiff's petition. At defendant's request, the New York

court would make clear in a June 14, 2018 amended order of dismissal that: (1)

the temporary order of support was vacated retroactive to August 9, 2011; (2)

there were no arrears; (3) the dismissal was without prejudice; and (4) the

petition had been dismissed "due to failure to prosecute[.]"

      Defendant states that he continued to live in New York. Even though

UIFSA required that any motion to modify either the FJOD or the August 16,


                                                                             A-5807-17T1
                                         9
2017 order of the New York court dismissing plaintiff's petition without

prejudice, both of which provided that defendant was not obligated to pay child

support, had to be filed with the New York court, plaintiff filed an application

for child support in the Family Part on January 22, 2018. Contrary to UIFSA,

the court did not determine which of the New York orders was the controlling

order and, indeed, did not engage in any meaningful review of the Act.

      Defendant opposed the application, and argued that the court did not have

jurisdiction because the controlling orders had already been issued by the New

York court, and that he still lived in that state. In rejecting this contention, the

Family Part did not determine whether it had personal jurisdiction over

defendant as required by N.J.S.A. 2A:4-30.129(a). Instead, the court simply

ruled that because the FJOD had been registered in New Jersey, this

automatically gave the Family Part jurisdiction over defendant. As noted in our

earlier discussion of UIFSA, however, nothing in the Act supports this

conclusion.

      In its subsequent ruling denying defendant's motion for reconsideration,

the court stated that defendant likely lived in New Jersey, rather than New York,

apparently due to an allegation to this effect pressed by plaintiff. Thus, the court

stated it was comfortable with its prior determination that it had personal


                                                                            A-5807-17T1
                                        10
jurisdiction over defendant. However, plaintiff presented no documentation or

other evidence supporting her contention, and the court did not conduct a

plenary hearing to resolve the contested issue.

      With her papers, plaintiff submitted an account statement from the New

York court stating that defendant had support arrears of $12,199.74 as of August

31, 2016. In response, defendant provided the Family Part with an updated

January 29, 2018 statement showing that he had paid $14,191.26 in child support

between February 2012 and November 2016, and had no arrears whatsoever.

The trial court did not conduct a plenary hearing to resolve the parties'

conflicting factual assertions and, instead, found that defendant owed

$12,199.74 in arrears as alleged by plaintiff.

      The court also stated that it was imposing these arrears because defendant

had not paid child support since 2016. However, this was easily explained by

the fact that the New York court orders had terminated defendant's child support

obligation in August 2016.

      The Family Part did not take any testimony concerning the parties'

respective incomes. Instead, it accepted plaintiff's representation that although

she had recently started a new job as a nurse, she was temporarily disabled due

to the recent birth of her fourth child. Defendant also asserted that he was no


                                                                         A-5807-17T1
                                       11
longer earning at the same level as he had when the New York court first set

support in 2011.    The court did not allow defendant to provide testimony

concerning this contention.

      On the basis of this sparse record, and without applying UIFSA or

conducting a plenary hearing, the Family Part issued a support order on March

16, 2018. This order required defendant to pay plaintiff $118 a week in child

support, together with $50 per week toward his arrears of $12,199.74. 2

      On July 27, 2018, the court denied defendant's motion for reconsideration.

In its written statement of reasons, the Family Part did briefly mention UIFSA

by quoting one of its provisions, N.J.S.A. 2A:4-30.135, without commenting

further on it. However, this section of the Act clearly states that if "only one

tribunal has issued a child support order, the order of that tribunal controls and

shall be recognized." N.J.S.A. 2A:4-30.135(a). If the Family Part had applied

this provision, it likely would have determined that one of the New York orders

controlled.

      In sum, the Family Part failed to assess the parties' interstate child support

dispute under UIFSA, which led to the mistakes outlined above. For example,



2
  Thus, defendant's total obligation was $168 per week, effective January 29,
2018.
                                                                            A-5807-17T1
                                       12
the court may have erred by registering the New York FJOD because the parties

were then litigating the issue in New York, and it did not consider defendant's

argument that he was deprived of his ability to contest the registration of that

decree because he was never served with notice of the registration.

      The Family Part also misconstrued the import of its decision to register

the New York FJOD in two significant ways. First, it stated that the registration

automatically made defendant subject to New Jersey's jurisdiction when UIFSA

essentially states the opposite. Just as importantly, the court also ruled that once

the FJOD was registered in this state, a New Jersey court was free to both

enforce and modify it. Again, UIFSA makes clear that an out-of-state order may

only be modified if the Act's requirements are met.

      Although the court acknowledged that New York had issued a series of

orders since it relied upon them, in part, in setting defendant's arrearages, it

never determined which of the New York orders was the controlling one.

Because of this, it did not give deference to any of the New York orders, and

did not direct plaintiff to pursue her request for modification in the New York

court, as she had been doing at the time she registered the FJOD in this state.

The Family Part also did not apply New York law in determining support, and

did not even consider whether it was required to do so under 2A:4-30.171.


                                                                            A-5807-17T1
                                        13
      On appeal, we owe no special deference to a trial court's legal conclusions.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

The interpretation and application of a complex statutory scheme, such as

UIFSA, is plainly a question of law for the trial court, subject to de novo review

on appeal. Ibid. For the reasons set forth above, the Family Part was clearly

required to consider and apply the Act to the child support dispute before it.

Because it did not, we are constrained to reverse.

      There were also a number of disputed material issues of fact that the

Family Part resolved without the benefit of a plenary hearing. Among other

things, the parties did not agree on whether defendant received notification of

the registration of the FJOD; their respective incomes; or whether defendant

owed any arrears in New York. In their appellate briefs, they now contest each

other's interpretations of the New York orders.

      We normally give substantial deference to the Family Part's findings of

fact because of that court's special expertise in family matters. Cesare v. Cesare,

154 N.J. 394, 411-12 (1998). However, we will "uphold the factual findings

undergirding the trial court's decision [only] if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,




                                                                           A-5807-17T1
                                       14
191 N.J. 240, 254 (2007) (quoting N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007)).

      For the reasons set forth above, we are unable to give this deference here

because the record presented on appeal is insufficient to support the court's

factual determinations. In addition, because there are genuine issues of material

fact that bear on the critical questions presented in this matter, the Family Part

should have conducted a plenary hearing to resolve them. Lepis v. Lepis, 83

N.J. 139, 159 (1980).

      Therefore, we reverse the Family Part's March 16, and July 27, 2018

orders, and remand for a plenary hearing so that the issues raised under UIFSA

may be addressed for the first time on a complete record. The court shall

conduct a case management conference within thirty days to plan the logistics

of the plenary hearing and the possible exchange of discovery, including updated

Case Information Statements for the court's review pursuant to Rule 5:5-2.

      The remand proceedings should be completed within 120 days, unless

reasonably extended by the trial court with the consent of all counsel. Pending

the completion of the remand, and subject to a possible retroactive offset or

refund thereafter, defendant shall continue to pay plaintiff $118 in child support

per week. We also suspend the highly disputed $50 weekly arrears component


                                                                          A-5807-17T1
                                       15
of the Family Part's prior orders until the conclusion of the remand, again subject

to retroactive offset or refund.

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-5807-17T1
                                       16